Per Curiam:
The judgment and order should be reversed and a new trial ordered, with costs to appellant to abide event uuless the plaintiff stipulates to reduce the verdict to $3,500; in which event judgment, as so modified, affirmed, and order affirmed, without costs, the reason being that in the opinion of the court the verdict as rendered must have been based upon a finding that the plaintiff suffered tuberculosis as a result of the accident, and if the jury did so find, it was against the weight of evidence. The other injuries were not sufficiently severe, in the opinion of the court, to justify a larger recovery than the amount to which the judgment should be reduced as before indicated. Present—Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event, unless plaintiff stipulates to reduce verdict to $3,500, in which event judgment, as so modified, and order affirmed, without costs. Order to be settled on notice.